Citation Nr: 0302960	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  96-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder in postoperative status.  

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include major depression is 
being developed and will be the subject of a later decision).  


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, Florida.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, to include major depression, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  

The veteran had a personal hearing before the undersigned 
member of the Board in Washington, D. C., in August 1997.  A 
transcript of that hearing has been associated with the 
claims folder.  At the hearing, he informed the Board that he 
was withdrawing the issue of entitlement to service 
connection for a personality disorder.  Thus, that issue is 
withdrawn.  

This case has previously been before the Board.  In August 
1997, the Board remanded the case to the RO to obtain 
additional medical evidence.  In May 2000, the Board denied 
reopening the veteran's claim of entitlement to service 
connection for a left hip disorder in postoperative status 
and denied entitlement to service connection for major 
depression.  

In August 2001, the Court vacated the Board's May 2000 
decision pertaining to the issues in this matter, citing 
VCAA.  The case has been returned to the Board for further 
appellate review consistent with the Order.  


FINDINGS OF FACT

1.  Service connection for a left hip disorder in 
postoperative status was denied by the RO in January 1979.  
The veteran was notified of the rating decision in January 
1979.  He did not appeal within one year.  

2.  The veteran filed a petition to reopen his claim for 
service connection for a left hip disorder in postoperative 
status, which was denied by the RO in a March 1995 rating 
decision.  The veteran perfected an appeal of the March 1995 
rating decision.  

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a left hip 
disorder in postoperative status is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

4.  Manifestations of a left hip disorder in postoperative 
status were not "noted" on the September 1970 service 
entrance examination report.  

5.  The veteran's left hip was in postoperative status in 
September 1966.  This evidence is clear and unmistakable.

6.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance in September 
1970 has been presented.

7.  The evidence establishes that a preexisting left hip 
disorder in postoperative status underwent an increase in 
severity during service.  


CONCLUSIONS OF LAW

1.  The January 1979 RO decision denying entitlement to 
service connection for a left hip disorder in postoperative 
status is final.  New and material evidence has been 
submitted and the claim for entitlement to service connection 
for a left hip disorder in postoperative status is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (2002).

2.  A left hip disorder in postoperative status clearly and 
unmistakably preexisted service and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (2002).

3.  A left hip disorder in postoperative status was 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303,  (2002).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2002) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2002)).  The 
record shows that the appellant was notified in the March 
1995, June 1999, and October 1999 rating decisions of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the March 1996 
statement of the case and the November 1998, June 1999, and 
July 1999 supplemental statements of the case.  The Board 
concludes that the discussions in the March 1995, June 1999, 
and October 1999 rating decisions and in the statement and 
supplemental statements of the case, which were all sent to 
the appellant, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in July 2002, he was advised of the evidence he needed 
to submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  By letter dated in October 2001 he 
was advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2002)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claim.  The actions of the 
undersigned Board member complied with 38 C.F.R. § 3.103.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  




Criteria

The unappealed January 1979 rating decision that denied 
entitlement to service connection for a left hip disorder is 
final.  38 U.S.C. § 4005 (1979);  38 C.F.R. § 19.153 (1979) 
(currently 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1103 (2002).  In order to reopen the claim, the 
veteran must present new and material evidence.  38 U.S.C.A. 
§ 5108.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).  Arthritis may be 
presumed to have been incurred in service if manifest or 
aggravated within 1 year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113(West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.304(b) (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO, by rating decision dated in January 1979, denied 
service connection for a left hip disorder in postoperative 
status.  The veteran did not appeal and that decision is 
final.  In March 1995, the RO denied the veteran's petition 
to reopen his claim of entitlement to service connection for 
a left hip disorder in postoperative status.  He perfected an 
appeal of the RO's denial of that claim.  

The evidence of record at the time of the RO's January 1979 
rating decision was as follows:

The service entrance examination report, dated in September 
1970, shows that the lower extremities and musculoskeletal 
system were normal.  His lower extremities and physical 
capacity were each assigned a profile of "1."  In November 
1970, the veteran complained of hip pain from a "busted up" 
hip two years earlier.  The record of treatment notes that 
the hip had been broken before, based on x-ray examination.  
In a December 1970 record of treatment, the examiner noted 
that the veteran had had a left hip fracture 2 years earlier.  
X-ray examination of the left hip revealed 3 Knowles pins 
bridging a healed fracture of the left femoral neck.  There 
was no evidence of acute fracture or dislocation.  Left hip 
pain reportedly increased when he was told that he was in the 
Infantry.  The pain was described as psychological, not 
physiological.  He also complained of left hip pain after 
heavy exercises.  The physical examination revealed some 
limitation of abduction and external rotation in an otherwise 
negative left hip, without any muscle atrophy.  

A report of Medical Board Proceedings shows a history and 
radiologic findings most consistent with an old partial 
slipped capital femoral epiphysis with internal fixation 
devices still in place, and perhaps early signs of 
degenerative joint disease.  The medical history related that 
he first injured his left hip playing football two years 
earlier, when he was 16 years old.  The report notes a 
history of a limp and complaints of persistent hip pain for 
two weeks, at which time x-ray examination showed a broken 
hip.  A fracture stabilization by means of 3 Haggle pins, 
followed by two months on crutches with progressive 
ambulation was noted.  During the following year, he 
reportedly had done well, working in a paint and body shop 
without real difficulty and having hip pain only with running 
and prolonged standing.  The examiner stated that during 
service, he experienced almost constant moderate left hip 
pain throughout basic combat training, which he was noted to 
have completed satisfactorily.  The report notes that his 
symptoms had become increasingly more severe as his training 
progressed.  

The Medical Board physical examination showed no buttock or 
thigh atrophy.  The left hip failed full abduction by 30 
degrees and full external rotation by 15 degrees.  It was 
normal in all other planes.  Leg lengths were equal, 
bilaterally, with no pelvic tilt.  Gait was normal.  There 
were three punctate scars over the left greater trochanter 
with no areas of local tenderness or swelling.  X-ray 
examination showed shortening and thickening of the femoral 
neck, irregularity of the femoral head surface suggesting 
osteochondritis dissecans, degenerative lipping of the 
acetabular rim, and early reactive sclerosis.  The three pins 
were well located in the center of the femoral head without 
joint protrusion.  The report states that he did not meet 
induction standards and should be considered for separation, 
for a condition that existed prior to service and was not 
aggravated by service.  

VA hospital summary and outpatient treatment records received 
in 1979 reflect that the veteran was hospitalized in July and 
August 1977 for left calf pain.  A history of left hip 
fracture and pinning was noted.  In September 1977, the 
presence of the pins in his hip was noted.  He reportedly was 
considering re-enlisting.  The records note that he thought 
that the condition represented by the pins in his hip was 
service connected.  He reportedly could not get a job because 
of his medical discharge.  The examiner stated that no clear 
reason was seen for his medical discharge.  The examiner 
stated that the veteran could be supported by removal of the 
pins or by notifying local employers that there was nothing 
wrong with his hip.  

The evidence received since the January 1979 RO decision is 
as follows:

A service department medical profile record, dated in 
December 1970, shows post-fracture of the left hip with a 
Medical Board convened to determine his fitness for induction 
or enlistment, his suspension from all training and his 
authorization to perform light sedentary duties while 
awaiting medical discharge.  

In his substantive appeal, VA Form 9, received in April 1996, 
the veteran stated that his induction examination report is 
absent reference to any physical problems.  He noted that his 
discharge examination report specifically notes a left hip 
disorder.  He stated that the Medical Board report notes an 
injury to his left hip at age 16, but states that his past 
medical history was noncontributory.  He asserted that the 
evidence shows that the alleged fall from an army vehicle and 
subsequent hospitalization at Ft. Polk, Louisiana, was the 
cause of his left hip disorder.

At his personal hearing before the undersigned member of the 
Board in August 1997, the veteran testified that prior to 
service, during high school, he sustained a fracture to his 
left hip playing football.  Transcript at 4-6 (August 1997).  
He indicated that after the fracture healed, he began playing 
football again.  Id at 5.  He testified that he did not have 
any difficulty with his left hip during the first part of 
basic training.  Id. at 7.  He related that during training 
at Ft. Polk, Louisiana, he was riding in a truck when the 
truck suddenly stopped, causing 5 or 6 men, including him, to 
fall off of the truck.  Id.  He stated that he landed on his 
left hip underneath of the other men.  Id.  He reported that 
medivacs came out into the field and performed a minor 
examination but determined that there was nothing wrong.  Id.  
He testified that a few days later, the pain became 
unbearable, and that he was hospitalized several days later, 
ultimately receiving a medical discharge as a result of the 
pain associated with the left hip injury.  Id. at 8-9.  He 
further testified that following the left hip injury he 
returned to light duty, including marching and walking long 
distances, and carrying a heavy backpack, which aggravated 
his left hip disorder.  Id. at 11.  

In a statement in support of his claim, dated in November 
1997, the veteran reported that he sustained two injuries 
during service.  He stated that the first injury occurred 
while he was on the infiltration course.  He reported that 
the second injury occurred while being trucked to the rifle 
range.  He asserted that injury from falling off of the truck 
was aggravated by the injury sustained on the infiltration 
course.  

VA outpatient treatment records, dated from February 1993 to 
July 1996 note a past medical history involving the left hip.  
An August 1993 record of treatment notes that the veteran had 
a history of hip pain for about one year. 

VA outpatient treatment records received in August 1998 show 
complaints of left hip pain.  A November 1974 record of 
treatment notes a history of a fracture of the left femur at 
age 10 with open fixation using a pin.  The record notes that 
x-ray examination was within normal limits, revealing a well-
healed left hip fracture without degenerative changes.  A 
treatment record, dated in July 1977, reflects that the 
veteran had full range of motion of the hip.  A September 
1977 record of treatment notes that the veteran was 
considering reenlisting.  The examiner reported that he had 
been medically discharged from service secondary to right hip 
pain.  Good range of motion was noted in the right hip and x-
ray examination revealed good joint space.  The examiner 
stated that no clear reason for the medical discharge was 
evident.  The report notes the veteran's complaint that the 
medical discharge was interfering with his attempts to obtain 
employment.  The examiner stated that the veteran could be 
supported by notifying local employers that there was nothing 
wrong with the hip.  A record dated in May 1981 indicates 
that the veteran complained of left hip pain.  A record of 
treatment, dated in July 1982, notes that the veteran did not 
remember having had any pins put into his left hip, but that 
they were discovered on old x-ray examinations.  On 
examination, range of motion of the hip was normal.  Removal 
of the pins was suggested as a possibility.  

On VA examination in January 1999, the veteran complained of 
pain in his left hip.  The diagnoses provided did not pertain 
to a hip disorder.  The examiner remarked that the veteran 
complained of pain in his joints and that he may have some 
form of arthritis. 

In a February 1999 statement in support of the claim, the 
veteran indicated that his left hip disorder was aggravated 
when he fell off of a truck during service.  He indicated 
that a left hip disorder had increased in severity as a 
result of an inservice injury.  

Private medical records, received May 2000, reflect that the 
veteran was admitted to the hospital at age 14, with a 
slipped capital epiphysis of the left hip.  In a report of 
examination dated September 19, 1966, the physician noted 
complaints of pain in the left anterior thigh area with an 
associated limp of three weeks duration.  A long leg cast was 
applied for Osgood Schlatter's disease of the left knee.  
Following casting, the veteran had fallen on his crutches, 
sustaining a severe injury to the left hip.  After the fall, 
there was obvious shortening and external rotary deformity of 
the left hip.  The impression of x-ray examination following 
the fall was noted to have revealed the capital epiphysis to 
have slipped completely inferiorly and posteriorly.  The 
impression was slipped epiphysis, left hip.  In December 
1966, x-ray examination of the left hip showed fixation was 
holding perfectly.  Examination of both hips was normal.  

By letter dated in December 2001, E. B., M.D., the veteran's 
private physician stated, in pertinent part, the following:

In review of the records I have seen regarding 
[the veteran], it does appear that he both had 
hip disease before military service and that this 
was aggravated by his military service.  The kind 
of arthritis he was developing once worsened 
would not improve with time although symptoms 
might wax and wane.  Therefore, I think it can be 
stated that the degeneration was permanently 
aggravated by the military service.  

In an addendum, Dr. E. B. stated that he had reviewed the 
veteran's VA records from his file and that his statements 
and opinions were based upon that review.  

In a June 2002 VHA opinion, G. S. K., M.D., indicated that 
she had reviewed the veteran's C-file.  Her opinion is stated 
as follows:

1.  The [veteran] reports an injury to the left 
hip at age 16, 2 years prior to military 
enrollment.  He was then told he had a fracture 
of the left hip, and had surgery.  After 2 months 
on crutches, he subsequently did well, and only 
had pain with running and prolonged standing.  He 
was employed in a pain[t] and body shop, and 
although his exact duties were not described, he 
reportedly performed his tasks well.  He enlisted 
in 1970.  There are other notes that give 
conflicting information as to the time in 1974, 
he reports hip fracture at age 10 years; in 1977, 
injury was reported to be at age 7 years.  
Records from 9/21/66, report him to have been 14 
years old when he presented with a 3 week history 
of soreness in the left thigh, leg and knee.  He 
was assumed to have Osgood-Schlatter's disease, 
and casting of the left leg was performed.  While 
on crutches, he fell, sustaining direct trauma to 
the left hip.  He was then unable to bear weight 
on the left leg.  The radiographs in early 
September 1966 report complete posterior and 
inferior slip of the capital femoral epiphysis.  
Surgery [was] performed on 9/20/66, with 
reduction and insertion of 3 Knowles pins.  
Subsequent radiographs on 10/24/66, showed pins 
to be in perfect position.  On 12/27/66, pins 
holding well, and although epiphyseal line still 
widened, weight bearing recommended.  Review of 
radiographic reports from the military on 
12/5//70 record changes consistent with either 
osteochondritis dissecans, or slipped capital 
epiphysis.  

2.  No radiograph report seen for interim from 
surgery for slipped capital epiphysis in October, 
1966 to visit in military for left hip pain on 
12/15/70.  Therefore, unable to clearly and 
undeniabl[y] say that degenerative arthritis 
existed prior to enlistment.  

3.  Osteoarthritis may occur as a primary or 
idiopathic process, in which the cause is 
unknown, or less commonly, as a complication of 
either trauma or inflammation within a joint.  In 
the latter scenario, the disease is considered 
secondary.  When secondary, the rate and degree 
of development of the disease is variable.  Such 
joint degeneration is certainly expected 
following slipped capital epiphysis.  In one 
large series, osteoarthritis was found in a third 
of cases.  Typical findings were characterized by 
anterior flattening of the acetabulum, cystic 
degeneration in the anterior metaphyseal-
epiphyseal region, and progression to global 
osteoarthrosis of the hip.  The rate of 
progression is however, variable, and dependent 
on other factors, such as activity and genetic 
variables.  

4.  Repetitive trauma, as in marching, lifting 
heavy objects and long standing may hasten 
progression of degenerative joint disease and 
exacerbate "flares" (periods of increased pain).  
While in the service, the [veteran] had a 
documented visit on 12/15/70 for left hip pain.  
The complaint occurred 4 years after his surgery 
for slipped capital epiphysis.  The examination 
findings recorded were decreased range of motion 
in the left hip, but equal leg length and no 
pelvic tilt.  Radiographs then reported a 
shortened femoral head, sclerosis, and irregular 
posterior superior femoral head.  Three pins were 
noted in situ.  Findings were consistent with 
slipped capital epiphysis or osteochondritis 
dissecans, and early degenerative arthritis.  He 
was then assigned light duty.  He was later 
discharged for medical reasons, and in reviewing 
his testimony on 8/5/77, the exact motivation for 
accepting this discharge is debatable.  

However, subsequent records outline visits for 
other complaints than left hip pain, such as low 
back pain, left knee pain for which a foreign 
body as removed, right cerebrovascular accident, 
alcohol abuse, suicidal attempt, and multiple 
episodes of blunt trauma (chest, head, left 
ankle).  On 9/13/77, he reconsidered 
reenlistment.  In 1974, an orthopedic evaluation 
was performed.  The examination findings are not 
legible, but the notes report a radiograph of the 
left hip, presumed to have been performed on that 
day, showing a healed fracture but no signs of 
degenerative joint disease.  On 9/13/77, he 
reconsidered reenlistment.  In April 1999, he 
complained of multiple joint pains, with no 
discernible synovitis, but with the left hip 
demonstrating decreased internal rotation, but 
120 degree[s] of flexion.  All motion was 
painful.  In January 1999, he appealed that his 
left hip condition was exacerbated by a fall in 
the truck while in the military, but I see no 
documentation of such a history.  Therefore, 
whereas he had pre-existing left hip disease and 
was exposed to factors that if prolonged and 
repetitive, could have hastened the onset of left 
hip osteoarthritis, it appears that if indeed he 
does have this, that the process occurred over a 
longer time period, beyond his enlistment.  The 
documents do not indicate a permanent increase in 
severity of his left hip arthritis.  

By letter received in June 2002, the veteran's attorney 
asserted that the rigors of service, to include boot camp, 
hastened the onset of the veteran's left hip osteoarthritis.  
He stated that the veteran's preexisting hip disorder was 
permanently aggravated during service.  

A September 2002 VA opinion reflects complaints of left hip 
pain.  The relevant impression was old slipped capital 
femoral epiphysis with mild degenerative changes.  The 
examiner stated that the records were not conclusive for the 
hip being responsible for all of the veteran's pain.  The 
examiner stated that individuals with super capital femoral 
epiphyseal slippage were at marked increase for degenerative 
changes compared to normal control in all studies to his 
knowledge.  He noted that the veteran had minimal deformity 
and minimal arthritic changes that were not consistent with 
his pain level.  He stated that service, to include his 
duties in the infantry, was not a recommended occupation, but 
that there were no findings that were concordant with severe 
enough changes in arthritis that to state that service 
aggravated his preexisting condition.  In summary, the 
examiner stated that he could not explain the left hip pain 
from his hip condition and did not feel that the current hip 
symptoms were related to service.  

Analysis

Initially, the Board notes that the veteran served on active 
duty during a time of war; however, the record has not shown, 
nor has the veteran asserted, that he engaged in combat.  
Thus, application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.  

The first question to be addressed is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of service connection for a left hip disorder.  The 
Board finds that he has done so.  

At the time of the 1979 denial of service connection for a 
left hip disorder, the evidence included service medical 
records showing that the veteran was discharged as a result 
of a left hip disorder.  At separation, the diagnosis was a 
history and radiologic findings most consistent with an old 
partial slipped capital femoral epiphysis with internal 
fixation devices still in place and perhaps early signs of 
degenerative joint disease.  X-ray examination at that time 
revealed shortening and thickening of the femoral neck, 
irregularity of the femoral head surface suggesting 
osteochondritis dissecans, degenerative lipping of the 
acetabular rim and early reactive sclerosis.  There was no 
evidence of aggravation.  In sum, although there was evidence 
of inservice disease or injury, there was no competent 
evidence of aggravation.  

The evidence added to the record since the 1979 RO decision 
includes private treatment records showing treatment for a 
left hip disorder.  In addition, there is a medical opinion 
of record, dated in December 2001, relating left hip disorder 
to service.  

The Board finds that the evidence submitted in support of the 
petition to reopen is new and material.  Thus, the veteran's 
claim for service connection for a left hip disorder is 
reopened. 

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  The service entrance 
examination does not note a left hip disorder.  Therefore, 
the veteran is entitled to a presumption of soundness.  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a left hip disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

As noted, the September 1970 service entrance examination 
does not note a left hip disorder.  Preservice treatment 
records dated in 1966 show that the veteran underwent left 
hip surgery.  In November and December 1970, the veteran 
reported a history of a broken hip two years earlier.  X-ray 
examination of the left hip in December 1970 revealed 3 pins 
bridging a healed fracture of the left femoral neck, 
shortening and thickening of the femoral neck, irregularity 
of the femoral head surface suggesting osteochondritis 
dissecans, degenerative lipping of the acetabular rim and 
early sclerosis.  The Medical Board concluded that the left 
hip disorder existed prior to service.  Post service, in 
1974, an old fracture and pins were noted in the left hip.  
In addition, the veteran testified in 1997 that he had 
fractured his left hip prior to service.  Both the veteran's 
private physician and the June 2002 VA examiner concluded 
that the veteran had a left hip disorder prior to service.  
Thus, the Board finds that the presumption of soundness at 
service entrance in September 1970 has been rebutted.  The 
veteran's assertions that the disorder did not preexist 
service made post service for the purpose of monetary 
benefits are not reliable in light of the objective and 
probative evidence establishing the existence of the disorder 
at service entrance.  When compared to the more reliable 
record, the veteran's recent assertions pale into 
insignificance.  See Nici v. Brown, 9 Vet. App. 494 (1996).  
The left hip disease clearly and unmistakably preexisted 
service in September 1970.  The identification of pins in the 
joint during service, without any medical or lay evidence of 
inservice surgery falls, within the guidance of 38 C.F.R. 
§ 3.303(c).  There are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof).  The discovery of his old slipped capital femoral 
epiphysis and placement of pins without active disease or 
injury leads to the unmistakable conclusion that the left hip 
disorder preexisted service.  

Aggravation

The presumption of sound condition having been rebutted, the 
Board must next determine whether left hip disease was 
aggravated during service.  

Preexisting left hip disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service, or in regard to arthritis, within 
the initial post service year, unless there is a specific 
finding that the increase is due to that natural progress of 
the disease.  

This issue is medical in nature and requires competent 
medical evidence.  Neither the veteran nor his attorney is 
shown to be qualified to render a medical opinion and their 
statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Similarly, 
the Board is not free to substitute its own judgment for that 
of such experts.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board finds that based on review of the entire record, 
service connection is warranted for a left hip disorder.  The 
evidence shows that the veteran has osteoarthritis in the 
left hip.  While the June 2002 VA physician did not 
specifically relate a left hip disorder to service, she 
stated that the very same activities that the veteran was 
required to perform in service, such as marching, lifting, 
and standing for long periods, may have hastened the 
progression of degenerative joint disease.  Similarly, the 
September 2002 examiner related that some of the veteran's 
pain was related to the left hip disorder.  Dr. E. B. 
specifically stated that preexisting hip disease was 
aggravated during service.  The exact nature of the 
preservice hip disorder was postoperative old slipped capital 
femoral epiphysis.  There is no competent evidence that 
arthritis preexisted service.  Rather, there was evidence of 
trauma and slipped femoral epiphysis.  The first objective 
evidence of arthritis was during service.  The Board 
attempted to determine whether the introduction of traumatic 
arthritis is a natural progression of the preservice 
disability and the answers have been equivocal.  The fact 
that arthritis may be expected or that it is often seen does 
not rise to the level of natural progress.  In addition the 
examiner noted the possible influence of activity associated 
with military training that could influence the course of 
arthritis.  Under such circumstances, natural progress cannot 
be established.  The Board finds that the evidence is in 
favor of service connection for a left hip disorder, and 
thus, the appeal is granted.





ORDER

The petition to reopen a claim for service connection for a 
left hip disorder in postoperative status is granted.  

Service connection for a left hip disorder in postoperative 
status is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

